Citation Nr: 0313344	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1941 to December 
1945.  

In a decision of June 1995 the Board denied service 
connection for residuals of frozen feet.  This matter now 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 1999 rating decision by the RO that found no 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for the residuals of 
frozen feet.  In April 2001 the veteran appeared and gave 
testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is of record.  The 
Board remanded this case to the RO for further development in 
August 2001.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for the residuals of frozen feet is before the 
Board for appellate consideration at this time.

FINDINGS OF FACT

1.	The veteran's claim for service connection for residuals 
of frozen feet was previously denied by the Board in June 
1995.  

2.	The evidence received since the June 1995 Board decision 
denying service connection for residuals of frozen feet is 
not new and material and need not be considered to fairly 
decide the merits of the claim.  

CONCLUSION OF LAW

The additional evidence received since the Board decision of 
June 1995 that denied service connection for residuals of 
frozen feet is not new and material: the veteran's claim for 
service connection for this disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (a) 
(2002); 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In an August 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence.  Moreover, the 
veteran had been informed of the pertinent law and 
regulations governing the current claim for an increased 
rating in a statement of the case dated in December 1999, as 
well as in a supplemental statement of the case dated in 
February 2003.  These communications also served to advise 
him of the evidence needed to substantiate this claim.  

The veteran has also had the opportunity to provide testimony 
regarding the current claim before the undersigned Board 
member in April 2001. In addition, the VA has undertaken to 
obtain all relevant evidence, and there is no question as to 
who is responsible for obtaining what evidence.  VA has 
advised the veteran of his responsibility for reporting for 
VA examinations.  It is also noted that further efforts to 
develop relevant evidence has been frustrated by the 
veteran's failure to appear for a recently scheduled VA 
medical examination to determine the etiology of his 
bilateral foot disability.  In view of this, it is apparent 
that there is no reasonable possibility that further efforts 
could aid the veteran's claim.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2002).  The Board will therefore proceed to 
consider the veteran's application to reopen his claim for 
service connection for residuals of frozen feet.    

The Board also notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Notably, however, provisions related to reopening previously 
denied claims are only applicable to claims received on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's request to reopen his claim for 
service connection for residuals of frozen feet was made in 
April 1999, the new regulations relative to reopening 
previously denied and final claims are not applicable.  

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2002).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).

When the Board denied service connection for frozen feet in 
June 1995 the evidence included the veteran's service medical 
records that revealed no complaints, findings, or diagnoses 
indicative of any cold injury to the feet.  The evidence also 
included statements from the veteran and from former service 
associates that the veteran sustained exposure to very cold 
weather while he was assigned as a military police guard at 
President Roosevelt's estate at Hyde Park, New York, during 
World War II.  

In a December 1993 statement a private physician reported 
treating the veteran for bilateral foot pain that the veteran 
attributed to cold exposure while on guard duty at Hyde Park 
during World War II.  He said that he had had pain and a 
burning sensation in the feet since that time.  It was 
reported that the veteran had not had signs of frostbite, 
such as blackened or blue toes.  Examination revealed normal 
feet, except for mild diffuse tenderness and a fungal 
infection under three toenails.  The doctor said that there 
were some signs of neuropathy of the feet that could be 
related to the veteran's problem years earlier but it was 
surprising that the feet functioned normally for 45 years and 
then became symptomatic.  

During an October 1994 hearing at the RO the veteran said 
that he was exposed to severe cold while guarding President 
Roosevelt's estate at Hyde Park, New York, during World War 
II.  He said that he did not realize that he had frozen feet 
residuals until years after service and did not begin to have 
trouble with his feet until approximately 1979.  He said that 
a VA doctor had told him that his foot problems were related 
to freezing injuries during service.  

Evidence associated with the claims folder subsequent to the 
June 1995 Board denial of his claim for service connection 
for frozen feet include VA medical records that reflect 
treatment in recent years for complaints of foot pain and 
fungus on the feet.  The veteran was noted to give a history 
of frozen feet during service.  During an April 2001 hearing 
before the undersigned Board member at the RO the veteran 
essentially repeated the testimony that he provided at the 
earlier hearing.  

The record indicates that the veteran was to be afforded a VA 
examination of his feet in February 2003.  The claims folder 
contains a copy of a letter from the RO to the veteran 
informing him of the date, time, and place to report for this 
examination.  The veteran failed to report for this 
examination.  

The basis for the prior Board decision denying service 
connection for residuals of frozen feet was, essentially, 
that the evidence did not establish that the veteran suffered 
from frozen feet due to service.  Since that decision, 
clinical records have been associated with the claims folder 
indicating treatment in recent years for foot pain and fungal 
infection of the feet.  He also provided testimony at a 
recent hearing that he was exposed to severe cold during his 
duties as a guard at Hyde Park, New York while in the service 
and he expressed an opinion that cold exposure at that time 
resulted in his current foot disabilities.  This evidence is 
clearly not new since it is cumulative of evidence, which was 
of record at the time of the 1995 Board decision that 
previously denied service connection for residuals of frozen 
feet.  At that time the claims folder already contained 
evidence showing treatment for such symptoms many years after 
service discharge.  The testimony provided by the veteran 
during his April 2001 hearing was essentially identical to 
the veteran's testimony provided at a hearing conducted in 
1994, prior to the Board's earlier decision denying service 
connection for residuals of frozen feet.  Such evidence is 
not of such significance that it must be considered in order 
to fairly decide the merits of the claim.  

In view of the above, the Board finds that new and material 
evidence has not been presented to reopen the veteran's claim 
for service connection for the residuals of frozen feet.
 
ORDER

New and material evidence not having been presented, the 
veteran's application to reopen his claim for service 
connection for the residuals of frozen feet is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

